         Case 1:21-cv-00400-APM Document 37 Filed 07/17/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 HON. BENNIE G. THOMPSON, HON.
 KAREN R. BASS, HON. STEPHEN I.
 COHEN, HON. VERONICA ESCOBAR,
 HON. PRAMILA JAYAPAL, HON. HENRY
 C. JOHNSON, JR., HON. MARCIA C.                      Civil Action No. 1:21-cv-00400-APM
 KAPTUR, HON. BARBARA J. LEE, HON.
 JERROLD NADLER, HON. MAXINE
 WATERS, and HON. BONNIE M. WATSON
 COLEMAN, in their personal capacities,

       Plaintiffs,

 v.

 DONALD J. TRUMP, RUDOLPH W.
 GIULIANI, OATH KEEPERS, PROUD
 BOYS INTERNATIONAL, L.L.C.,
 WARBOYS LLC, and ENRIQUE TARRIO,

       Defendants,


                       DEFENDANTS DONALD J. TRUMP
                AND RUDOLPH GIULIANI’S UNOPPOSED MOTION
         TO SET BRIEFING SCHEDULE TO FILE CONSOLIDATED REPLIES
      TO PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS AND TO AMICUS
                     BRIEFS AND TO EXCEED PAGE LIMIT

       Pursuant to Pursuant to FED. R. CIV. P. 6(b) and L.R. 7, Defendants Donald J. Trump and

Rudolph Giuliani hereby file their Unopposed Motion to Set Briefing Schedule to File

Consolidated Replies to Plaintiffs’ Opposition [Doc. 29] to Defendants’ Motions to Dismiss [Docs.

21-22] and to Amicus Briefs and to Exceed Page Limit.

       Under the parties’ previously agreed briefing schedule, Defendants’ Reply Briefs to

Plaintiff’s Opposition are due on July 19, 2021. However, since the filing of the Opposition,

multiple Amicus Briefs have been filed in support of Plaintiffs’ Opposition. Therefore, Defendants

seek leave to extend their deadline to file a Reply to the Opposition until August 16, 2021 that



                                                                                                1
         Case 1:21-cv-00400-APM Document 37 Filed 07/17/21 Page 2 of 4




shall also incorporate replies, where Defendants deem it applicable, to the Amicus Briefs. As such,

Defendants seek leave to file exceed the normal page limit of 25 pages and to allow Trump and

Giuliani each 50 pages to reply to both Plaintiff’s Opposition and the Amicus Briefs.

       Allowing Defendants leave to extend their Reply deadline and to exceed pages limits will

allow Defendants to each address all outstanding issues in their respective Reply Briefs, and will

spare Defendants the labor of having to potentially respond to multiple briefs on similar points in

a series of piecemeal reply briefs. Therefore, granting this Motion will promote judicial economy

and streamline the issues before the Court.

       Plaintiffs do not oppose the relief requested herein. Accordingly, Defendants pray that the

Court extend their time to file their Reply Brief to Plaintiff’s Opposition and Amicus Briefs be

extended to August 16, 2021, and that Trump and Giuliani each be permitted to exceed page limits

up to and including a total of 50 pages.

Date: July 17, 2021

                                              Respectfully submitted,

                                              By: /s/ Joseph D. Sibley IV

                                                     CAMARA & SIBLEY L.L.P.

                                                       Joseph D. Sibley IV
                                                       DC Bar ID: TX0202
                                                       1108 Lavaca St.
                                                       Suite 110263
                                                       Austin, TX 78701

                                                       Telephone: (713) 966-6789
                                                       Fax: (713) 583-1131
                                                       Email: sibley@camarasibley.com

                                              ATTORNEYS FOR RUDOLPH GIULIANI




                                                                                                 2
          Case 1:21-cv-00400-APM Document 37 Filed 07/17/21 Page 3 of 4




                                               By: /s/ Jesse R. Binnall

                                                       BINNALL LAW GROUP, PLLC

                                                         Jesse R. Binnall
                                                         DDC Bar ID: VA022
                                                         717 King Street
                                                         Suite 200
                                                         Alexandria, Virginia 22314

                                                         Telephone: (703) 888-1943
                                                         Fax: (703) 888-1930
                                                         Email: jesse@binnall.com

                                               ATTORNEYS FOR DONALD J. TRUMP




                              CERTIFICATE OF CONFERENCE

       I hereby certify that on this 16th day of July, 2021, I conferred on the relief requested herein
with Plaintiff’s counsel via email and they are unopposed.


                                              /s/ Joe Sibley
                                        Joseph D. Sibley IV




                                                                                                     3
         Case 1:21-cv-00400-APM Document 37 Filed 07/17/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

      I hereby certify that on this 17th day of July, 2021, I electronically filed the foregoing
motion—together with the accompanying proposed order—with the Clerk of the Court using the
CM/ECF system, which I understand to have caused service on all counsel of record.


                                            /s/ Joe Sibley
                                            Joseph D. Sibley IV




                                                                                              4
